DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/060,726, filed on 6/8/18.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.  As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 26, 27, 39, 41, 42 and 55 of U.S. Patent No. 11,139,875 (hereinafter '875 Patent) in view of Frenne et al. U.S. Patent App. Pub. No. 2016/0277954.

Frenne discloses aperiodic reporting of CSI (¶ [0097]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ aperiodic CSI reporting as suggested by Frenne, in the method/apparatuses of the '875 Patent to reduce overhead from requiring strict periodic reporting.
Regarding claims 2, 6 and 10 of the instant application, claims 2, 27 and 42 of the '875 Patent disclose that the CSI-RS resources are periodic (have an identified periodicity).
Regarding claims 3, 7 and 11 of the instant application, claims 15, 39 and 55 of the '875 Patent and Frenne (¶ [0097]) disclose that the CSI reporting can also be periodic.
Regarding claims 4, 8 and 12 of the instant application, claims 1, 26 and 41 of the '875 Patent disclose that CSI-RS resources not activated are released for downlink shared channel data (cl. 1, ll. 12-15; cl. 26, l. 15-17; cl. 41, ll. 18-20).
Regarding claims 13 and 17 of the instant application, claims 1 and 41 of the '875 Patent disclose a method and apparatus for wireless communication, the apparatus including a processor and memory (see claim 41), which correspond to means for performing a number of functions 
Frenne discloses the aperiodic reporting of CSI to a base station from a wireless device (¶ [0097]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ aperiodic CSI reporting as suggested by Frenne, in the method/apparatus of the '875 Patent to reduce overhead from requiring strict periodic reporting.
Regarding claims 14 and 18 of the instant application, claims 2 and 42 of the '875 Patent disclose that the CSI-RS resources are periodic (have an identified periodicity).
Regarding claims 15 and 19 of the instant application, claims 15 and 55 of the '875 Patent and Frenne (¶ [0097]) disclose that the CSI reporting can also be periodic.
Regarding claims 16 and 20 of the instant application, claims 1 and 41 of the '875 Patent disclose that CSI-RS resources not activated are released for downlink shared channel data (cl. 1, ll. 12-15; cl. 26, l. 15-17; cl. 41, ll. 18-20).
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frenne et al. U.S. Patent Application Publication No. 2016/0277954.
Regarding claims 1, 5 and 9, Frenne discloses a method and apparatus of wireless communication, comprising a processor (40) and memory (42) coupled to the processor (Fig. 17, device 14, ¶ [0116]), which serve as means for performing a number of functions including: receiving a configuration of multiple channel state information (CSI) – reference signal (CSI-RS) resources (see Fig. 9, step 400 - ¶ [0095]: “the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources”); receiving a signal activating a subset of the CSI-RS resources (step 402 – ¶ [0096]: “indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”), receiving CSI-RS on the subset of the CSI-RS resources (see step 404 – ¶ [0097]: “the wireless device 14 performs measurements on the dynamically configured CSI-RS resource(s)” [which thus must be received]); and reporting aperiodic CSI based on the CSI-RS (steps 406, 410 – ¶ [0097]: “transmits a corresponding CSI report(s) to the base station” where the wireless device continues to transmit corresponding CSI reports “aperiodically, until a new dynamic configuration is received (steps 408 and 410)”).

Regarding claims 3, 7 and 11, Frenne further discloses that both periodic CSI reporting and aperiodic CSI reporting are based on the subset of the CSI-RS resources (see ¶ [0097).
Regarding claims 13 and 17, Frenne discloses a method and apparatus of wireless communication, comprising a processor (18) and memory (20) coupled to the processor (Fig. 15:  base station 12, ¶ [0113]), the apparatus configured to perform a number of steps including: transmitting a configuration of multiple channel state information (CSI) – reference signal (CSI-RS) resources (see Fig. 9, step 400 - ¶ [0095]: “the base station 12 configures the wireless device 14 with one or more sets of K CSI-RS resources”); transmitting a signal activating a subset of the CSI-RS resources (step 402 – ¶ [0096]: “the base station 12 dynamically configures CSI-RS resource(s)” where “[t]his dynamic configuration is performed by dynamically transmitting an indication(s) to the wireless device 14 of which CSI-RS resource(s) from the set(s) of CSI-RS resources configured for the wireless device 14 are to be used for measurement”), transmitting CSI-RS on the subset of the CSI-RS resources (see step 404 – ¶ [0097]: “the wireless device 14 performs measurements on the dynamically configured CSI-RS resource(s)” [which thus must be transmitted by the base station]); and receiving an aperiodic CSI report based on the CSI-RS (steps 406, 410 – ¶ [0097]: “the wireless device 14…transmits a corresponding CSI report(s) to the base station” where the wireless device transmits corresponding CSI reports “aperiodically, until a new dynamic configuration is received (steps 408 and 410)”).
Regarding claims 14 and 18, Frenne further discloses that the configured CSI-RS are periodic resources (¶ [0020]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. in view of Yum et al. U.S. Patent App. Pub. No. 2018/0175983.
Regarding claims 4, 8, 12, 16 and 20, Frenne discloses a wireless device communicating with a base station where a subset of configured CSI-RS resources are activated for transmitting CSI-RS, as described above, but does not expressly disclose that the wireless device receives downlink data from the base station on a configured but not activated CSI-RS resource.
Yum discloses that resources deactivated for CSI-RS may be utilized for data transmission (¶¶ [0190]-[0191], [0258], [0304]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for downlink data transmission on resources for CSI-RS that are not activated, as suggested by Yum, in the methods and apparatuses of Frenne, as it allows for more efficient use of resources.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/28/2022